DETAILED ACTION
Applicant’s response of 3/22/2021 have been entered and considered. Upon entering amendment, claims 1, 9, and 15 have been amended, and claims 17-20 have been canceled. According claims 1, 7-9, and 15-16 remain pending with claims 2-6, and 10-14 having been previously withdrawn.
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant argues that “Neither Jansen nor O’Malley, singly or in combination, suggest regulating the output voltage of a power supply using an external control signal and continuing regulating the output voltage using an internal control signal in the event the external control signal is no longer provided to the power supply.” (Remarks, pg.8). The examiner respectfully disagrees, because claim 1 recites “regulating the output voltage…using the external control signal”- the claim does not recite exercising control over the output voltage in response to changes in the external signal. The applicant appears to believe that O’Malley’s SYNC signal cannot be the external control signal because it is just a clock-it does not control the value of the voltage. However, O’Malley’s SYNC signal regulates the frequency and phase of the slave PWM-thus, it is part of the voltage regulation. A constant frequency of PWM keeps the output voltage constant (regulated). 
Applicant further argues that “Jansen does not mention, nor does it provide a solution to the problem of uninterrupted power supply when one of the power supplies is unplugged during operation of the power supply system” and refers to par [0007] of applicant’s specification for support (Remarks, pg.9). However, this is directed towards unclaimed subject does not require the physical removal of the source of the external control signal.	“It is not proper to read limitations appearing in the specification into the claim when these limitations are not recited in the claim” (emphasis added).  See in re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2s 1671, 1674 (Fed.Cir. 1994); Intervet America Inc. v. Kee-Vet Lab. Inc., 887 F.2d 1050, 1053, 12 USPQ2d 1474, 1476 (Fed.Cir. 1989). If applicant amends the claim to include the hot-unplugging and hot-plugging features, it would overcome the current rejection of record.
Applicant further states “the claimed elements missing from Jansen cannot be considered apart from the claimed combination for at least the reasons that the claimed external control signal and internal control signal are operationally related to each other.” (Remarks, pg.9) However, there is no “claimed combination”-it is just the claim. Anything missing from Jansen is taught by O’Malley-so they form a combination. Additionally, applicant states that the external control signal and internal control signal “are interrelated in at least three different aspects” and that “one series of claimed actions are performed in response to or based on another, and this link between these actions also must be taught or suggested by a hypothetical combination of references.” (Remarks, pg.9). O’Malley (pars [42-43]) clearly shows how the external SYNC signal regulates the slave internal clock.  The very last sentence of par [43] states that when the external SYNC signal is lost, the slave continues using the internal clock. This satisfies applicant’s step analysis in the pg.9 of the Remarks. The link between these three actions is explicitly disclosed by the combination of references- O’Malley uses external/internal clocks signals to regulate PWM frequency. This is used to regulate output voltage. Jansen discloses that output current is determined in part by the output voltage.
unplugged during operation of the power supply system.” (Remarks, pg.10) As the examiner stated before, this is directed towards unclaimed subject matter, because the claim does not require the physical removal of one of the power supplies. If applicant amends the claim to include the hot-unplugging and hot-plugging features, it would overcome the current rejection of record.
	Applicant argues that “O’Malley entirely fails to disclose the claimed internal control signal since the PWM signal generated by the slaves device, whether autonomously or under the control of the master device, is always used to regulate the output voltage of the slave power supply. Therefore, O’Malley cannot be interpreted to teach ‘regulating the output voltage of the first power supply using the external control’”. (Remarks, pg.10) The examiner respectfully disagrees, the external SYNC signal controls the timing of the PWM signal. Pars [42-43] of O’Malley discloses that, during synchronization, the SYNC causes changes in PWM to make it happen at the correct frequency. This is output voltage regulation. Next, the SYNC signal keeps the PWM frequency fixed and prevent drifting- this is also output voltage regulation. 
	Applicant then points to fig.9, and par [0044] of applicant’s disclosure that deals with a “looping back” process. (Remarks, pgs.10 and 11). This “looping back” process is not claimed- the claim only recites that the internal control signal is used when the external is no longer present, which is disclosed by O’Malley’s last sentence in par [43]. “Although operational characteristics of an apparatus may be apparent from the specification, we will not read such characteristics into the claims when cannot be fairly connected to the structure recited in the claims” (emphasis added).  In re Self, 671 F.2d 1344, 1348, 213 USPQ 1, 5 (CCPA 1982).
	Applicant further argues that the “Office Action misconstrues the synchronization process disclosed by O’Malley, using impermissible hindsight in an attempt to establish a match 
	Lastly, applicant argues that “regulation of the voltage output in O’Malley takes place using the ‘internal control signal’ generated by the slave device at all times, contrary to what is claimed” and that “O’Malley does not teach or suggest that in the absence of the sync signal the slave will continue to function ‘correctly’” (Remarks, pg.11). The examiner respectfully disagrees. The broad language of the claim recites “regulating the output voltage…using the first external control signal”.  “Using” does not impart the functionality that regulation only start using the external control signal. That is, the claim does not recite only regulate when receiving the external control signal. Because, O’Malley’s Sync signal changes the frequency and phase of the slave PWM signal, the output voltage is regulated “using” the external control signal. Moreover, the last sentence in par [43] of O’Malley ends with “it would continue to function correctly”, which means that the slave will continue to function correctly. Applicant is encouraged to amend to distinguish the claimed external control to be something different than O’Malley’s SYNC signal.
	In order to overcome the current rejection, the applicant may either 1) include the allowable subject matter of claim 15 into the independent claims or 2) recite the hot-unplugging 
		For the reasons discussed above, the rejections are maintained. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (6,160,725) in view of O’Malley et al. (2011/0280299 A1).
Regarding Claim 1,
Jansen (Figs. 4, 6) teaches a method for controlling a power supply, the method comprising: Jansen teaches providing, by a first power supply (item 31), a first output-current determined at least in part by an output voltage of the first power supply (Col.5, lines 31-39 and Col.6, lines 15-17; The power source 31 is a power converter, which has a power-out= power-in. For a constant power in, power out is also fixed. Power out equals current times voltage. Thus, “a first output-current is determined at least in part by an output voltage of the first power supply”); Jansen teaches an external control signal (external control signal output from 33 and/or error signal output from 35) provided to the first power supply (31) from an external source (items 33 and/or 35) (Col.5, lines 45-51, 57-61; The external control signal is provided to the CTRL terminal of the first power source 31 from an external source noting that the broad language of “external source” is not defined to particularly be a power supply. Anything that provides the external control signal may be a “source” of that signal); regulating the output 
Jansen does not explicitly disclose generating, by the first power supply, an internal control signal based at least on the external control signal; and in response to the external control signal no longer being provided to the first power supply: maintaining the internal control signal independently from the external control signal. 
O’Malley, however, similar to Jansen teaches at least two power supplies in a master-slave configuration (pars [11 and 23]). O’Malley teaches generating, by the first power supply, an internal control signal based at least on an external control signal (pars [42-43]; the slave device internally generates an internal control signal from its clock circuit and operates at the same frequency as the master and its phase is aligned with the external control signal read on by the “SYNC” signal from the master device. This meets the “…based at least on an external control signal”); and in response to the external control signal (i.e. the “SYNC” signal from the master) no longer being provided to the first power supply (par [43]; “If the sync signal disappears”): maintaining the internal control signal independently from the external control signal (par [43]; “if the sync signal (external control signal) disappears the slave will continue to function correctly”. Thus, O’Malley teaches that while the slave device is receiving the external control signal/SYNC signal while in synchronization, the slave device still generates the internal control signal from its clock circuit and, in response to the external control signal/sync signal being lost/no longer being provided, the slave will continue to function correctly. This is because it maintains the internal control signal independently from the sync signal/external signal); and regulating the output voltage of the first power supply using the internal control signal (pars [42-44]; the autonomous PWM signals of the slave power supply regulates the output voltage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jansen to that of O’Malley of generating an internal control signal based on the external control signal, and maintaining the internal control signal in response to the external control signal no longer being provided. The motivation would have been to make Jansen’s sources/converters more robust by avoiding disruption and continuously operating the slave source/converter of Jansen even when the master external control signal disappears or is no longer provided.
Regarding Claim 7,
The combination of Jansen in view of O’Malley teaches the claimed subject matter in claim 1 and O’Malley further teaches detecting a phase difference between the external control signal and the internal control signal (par [42]; O’Malley teaches the slave device adjusts its oscillator frequency/internal clock circuit using the external control signal/SYNC signal to indicate any phase differences between the internal and external clock signals); and causing an operating frequency of the internal clock signal to match an operating frequency of the external control signal, using the phase difference (pars [42-43]; O’Malley teaches the slave device is operating at the same frequency as the master/external control signal-thus, they are matched using the phase difference).
Regarding Claim 8,

Regarding Claim 9,
Jansen (Fig. 3) teaches a power supply comprising: Jansen teaches a switching output stage (fig.3, Jansen teaches a switching output stage converter (21 or 23) and each stage has a switch (M1 or M2)) configured to provide an output voltage to source a first output-current (Col.2, lines 10-14; Jansen teaches to provide an output power from the first power source/converter 21. Since power=voltage *current, Jansen teaches providing an output voltage to source a first output current); and a control circuit (item 33) coupled to the switching stage (see fig.3) and configured to: Jansen teaches receive an external control signal (Col.2, lines 41-46 external control signal/ clock signals from 25 are received by control circuit 22) from an external source (item 25. Note: the broad language of “external source” is not defined to particularly be a power supply. Anything that provides the external control signal may be a “source” of that 
Jansen does not explicitly disclose generate an internal control signal based at least on the external control signal; and in response to the external control signal no longer being received from the external source: maintain the internal control signal independently from the external control signal. 
 O’Malley, however, similar to Jansen teaches at least two power supplies in a master-slave configuration (pars [11 and 23]). O’Malley teaches generate an internal control signal based at least on an external control signal (pars [42-43]; the slave device generates an internal control signal from its clock circuit and operates at the same frequency as the master and its phase is aligned with the external control signal read on by the “SYNC” signal from the master device. This meets the “…based at least on an external control signal”); and in response to the external control signal (i.e. the “SYNC” signal from the master) no longer being provided to the first power supply (par [43]; “If the sync signal disappears”): maintain the internal control signal independently from the external control signal (par [43]; “if the sync signal (external control signal) disappears the slave will continue to function correctly”. Thus, O’Malley teaches that while the slave device is receiving the external control signal/SYNC signal while in synchronization, the slave device still generates the internal control signal from its clock circuit 
Thus, the combination teaches generating an internal control signal based on the external signal; and in response to the external control signal no longer being provided, maintainthe internal control signal independent from the external signal so that Jansen’s power supply continues regulating the output power/voltage supplied to the load using the internal control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jansen to that of O’Malley of generating an internal control signal based on the external control signal, and maintaining the internal control signal in response to the external control signal no longer being provided. The motivation would have been to make Jansen’s sources/converters more robust by avoiding disruption and continuously operating the slave source/converter of Jansen even when the master external control signal disappears or is no longer provided.
Regarding Claim 16,
The combination of Jansen in view of O’Malley teaches the claimed subject matter in claim 9 and the combination further teaches detect whether the external control signal is present (Jansen, fig. 3 and O’Malley, pars [42-43]; O’Malley teaches detecting when the external control signal/SYNC signal is present or “disappears”/lost); and operate the first power supply as: a slave device in response to detecting that the external control signal is present (Jansen fig.3 and O’Malley, pars [42-43];  O’Malley teaches the device operates as a slave device when the .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 15, the prior art of record, taken alone or in combination, does not explicitly disclose “a voltage-controlled oscillator having an output configured to provide the internal control signal; a first integrator having a first input, a second input, and an output, the first input configured to be driven by a signal representative of the output voltage, and the output coupled to an input of the voltage controlled oscillator to drive the input of the voltage-controlled oscillator; a phase detector coupled to the voltage controlled oscillator to detect a phase difference between the external control signal and the internal control signal; and a second integrator coupled to the second input of the first integrator to drive the second input of the first integrator according to the phase difference to cause an operating frequency of the internal control signal to match an operating frequency of the external control signal.” These limitations in combination with the rest of the limitations in claim 9 would render the claim non-obvious over the prior art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836